                 Case 20-10343-LSS              Doc 5035        Filed 05/25/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                      Debtors.
                                                                    Re: Docket No. 3398


                  CERTIFICATION OF NO OBJECTION REGARDING FIRST
                MONTHLY (COMBINED) APPLICATION FOR COMPENSATION
                  AND REIMBURSEMENT OF EXPENSES OF CBRE, INC., AS
             REAL ESTATE APPRAISER TO THE TORT CLAIMANTS’ COMMITTEE
             FOR THE PERIOD FROM DECEMBER 1, 2020 THROUGH APRIL 8, 2021
                               (NO ORDER REQUIRED)

                  The undersigned hereby certifies that, as of the date hereof, no answer, objection

or other responsive pleading has been received to the First Monthly (Combined) Application for

Compensation and Reimbursement of Expenses of CBRE, Inc., as Real Estate Appraiser to the

Tort Claimants’ Committee for the Period from December 1, 2020 through April 8, 2021 (the

“Application”) filed on May 7, 2021 [Docket No. 3398]. The undersigned further certifies that

the Court’s docket in this case has been reviewed and no answer, objection or other responsive

pleading to the Application appears thereon. Pursuant to the notice of Application, objections to

the Application were to be filed and served no later than May 21, 2021 at 4:00 p.m. prevailing

Eastern Time.

                  Pursuant to the Order (I) Approving Procedures for (A) Interim Compensation

and Reimbursement of Expenses of Retained Professionals and (B) Expense Reimbursement for




1  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:234534.1 85353/002
                Case 20-10343-LSS      Doc 5035     Filed 05/25/21     Page 2 of 2




Official Committee Members and (II) Granting Related Relief [Docket No. 341] entered on April

6, 2020, the Debtors are authorized to pay CBRE, Inc. $1,163,200.00 which represents 80% of

the fees ($1,454,000.00) and $0.00 which represents 100% of the expenses requested in the

Application, for the period from December 1, 2020 through April 8, 2021, upon the filing of this

Certification and without the need for entry of a Court order approving the Application.

Dated: May 25, 2021                          PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ James E. O’Neill
                                             James I. Stang (CA Bar No. 94435)
                                             Robert B. Orgel (CA Bar No. 10187)
                                             James E. O’Neill (DE Bar No. 4042)
                                             John W. Lucas (CA Bar No. 271038)
                                             919 North Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: jstang@pszjlaw.com
                                                    rorgel@pszjlaw.com
                                                    joneill@pszjlaw.com
                                                    jlucas@pszjlaw.com

                                             Counsel for the Tort Claimants’ Committee




                                                2
DOCS_DE:234534.1 85353/002
